Citation Nr: 1428315	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied claims to reopen service connection for right and left knee disabilities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of this hearing is of record. 

In April 2011 and January 2012, the Board reopened and remanded the claims for service connection for knee disabilities.  The claims were then denied in a December 2012 Board decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand filed by the parties vacating and remanding the Board's December 2012 decision.  The appeal has now returned to the Board.

In May 2014, the Veteran filed claims for increased ratings for service-connected plantar fasciitis, bilateral leg strains, and a lumbar strain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are not currently before the Board.  They are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
	

FINDINGS OF FACT

1.  A right knee disability, currently diagnosed as patellofemoral pain syndrome (PFPS) and osteoarthritis, is etiologically related to active duty service. 

2.  A left knee disability, currently diagnosed as PFPS and osteoarthritis, is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, currently diagnosed as PFPS and osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for a left knee disability, currently diagnosed as PFPS and osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral knee disabilities as they had their onset during service.  She has also reported a history of continuous symptoms of knee pain since active duty.  The record establishes current disabilities; treatment records from the Atlanta VA Medical Center (VAMC) document complaints of knee pain dating from November 2004 with accompanying diagnoses of PFPS. A MRI performed in March 2012 also demonstrates current bilateral osteoarthritis and the Veteran was diagnosed with bilateral knee strains and joint effusions upon VA examinations in June 2003 and February 2012, respectively. 

An in-service injury is also present.  Service records are negative for complaints or treatment related to the knees, but the Veteran testified in September 2011 that she began to experience knee pain during service.  She did not seek treatment for the pain, but managed it with over-the-counter medications.  The Veteran is competent to report injuries that occurred during service and the Board finds her testimony is credible, especially in light of the initial claim for service connection for knee disabilities filed by the Veteran in July 2001, only two months after her separation from active duty.  

The Board also finds that the weight of the evidence is in equipoise regarding a link between the Veteran's current disabilities and active duty service.  Weighing against the claims are the negative service records and the opinions of a VA examiner in February 2012 and a VA medical expert in March 2014.  Weighing in favor of the claims are September 2011 opinions from the Veteran's VA treating physician and a private orthopedist, as well as an opinion from another private doctor in May 2014.  The Veteran has also provided competent and credible testimony describing a continuity of symptoms of knee pain since service.  In support of her claims, the Veteran submitted statements from her mother and sister in September 2011 verifying that she complained of knee pain upon her return from military service.  With consideration of all the medical and lay evidence of record, the Board finds that the evidence is in equipoise regarding whether service connection is warranted for the Veteran's knee disabilities as directly due to service.  The Board will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claims for service connection for right and left knee disabilities are granted.  


ORDER

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a left knee disability is granted. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


